DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/20 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2014/0102772).

a.	Re claim 1, Chen et al. disclose a microelectronic component, comprising: a substrate 120 (fig. 1, [0033]; see remaining of disclosure for more details) having a first (bottom) face and an opposing second (top) face, wherein the substrate includes a through-substrate via (TSV) 127 (or 125&127; [0035]); a first mold material region 120c&124 at the first face, wherein the first mold material region includes a first through-mold via (TMV) 124 ([0035]; it is noted that what applicant are calling “through mold via” is merely a conductive electrode extending completely through a dielectric layer) conductively coupled to the TSV; and a second mold material region 120b&122 at the second face, wherein the second mold material region includes a second TMV 122 conductively coupled to the TSV.

b.	Re claim 7, a mold material of the first mold material region comprises one or more of: an organic polymer, an organic dielectric material, a fire retardant grade 4 material, a bismaleimide thiazine resin, a polyimide material, a glass reinforced epoxy matrix material, a low-k dielectric, and an ultra-low-k dielectric (see [0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0102772).

a.	Re claim 4, Chen et al. disclose all the limitations of claim 1 as stated above except explicitly that a thickness of the first mold material region is between 15 microns and 40 microns. However, it is conventional in the art to have an overall thickness of a connector such as connectors 122 and 124, which are each basically an electrode with a pad portion and a via portion, to be in a few microns to a few tens of microns, and as such, providing the connectors 124 and 122 to each have a thickness (which is a thickness of the first mold material region and the second mold material region respectively as defined above) falling in the claimed range would have been obvious to one skilled in the art before the effective filing date of the invention to have obtained based on design considerations such as overall thickness of the interposer 120 and robustness of the electrodes for current carrying capacity among others. 

b.	Re claim 5, see claim 4 rejection above wherein the same rationale applies.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0102772) in view of Zhao et al. (US 2017/0011993).

Chen et al. disclose all the limitations of claim 1 as stated above except explicitly that an overall thickness of the microelectronic component is between 60 microns and 135 microns. But Zhao et al. disclose that typical interposers have a typical thickness of 100 microns (see at least [0043]), and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the interposer 120 to have an overall thickness of 100 microns (which falls in the claimed range), and this as a non-inventive step of providing an interposer according to a typical thickness.

Allowable Subject Matter
Claims 8-20 are allowed.
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US 2019/0131273) and Lin et al. (US 2016/0205778) disclose a microelectronic component similar to the claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.